                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION

KAREN MCNEIL, et al.,                             )
                                                  )
      Plaintiffs,                                 )
                                                  )
v.                                                )          NO. 1:18-cv-00033
                                                  )
COMMUNITY PROBATION                               )          JUDGE CAMPBELL
SERVICES, LLC, et al.,                            )          MAGISTRATE JUDGE FRENSLEY
                                                  )
      Defendants.                                 )

                                             ORDER

         Plaintiffs filed this action on April 13, 2018 (Doc. No. 1). Through the initial Complaint

 and subsequently-filed amended complaints (Doc. Nos. 41, 256), Plaintiffs assert constitutional

 claims against Giles County and Sheriff Kyle Helton (“the County Defendants”) relating to the

 bail procedures for those accused of probation violations in Giles County; and assert

 constitutional claims, claims brought under the Racketeer Influenced and Corrupt Organizations

 Act (“RICO”), and state law claims against two private probation companies and certain

 individual employees of those companies (“the CPS Defendants” and “the PSI Defendants”).

         Currently pending before the Court are various dispositive motions filed by the CPS

 Defendants and the PSI Defendants, and motions relating to the scheduling of responses to those

 motions, and the remaining discovery in this case. Before addressing the issues raised in these

 motions, it is important to review some procedural history in this case to give context to the

 Court’s rulings.

         On April 18, 2019, the CPS Defendants filed a Motion for Summary Judgment (Doc. No.

 245), in which they argued the constitutional claims against them should be dismissed based on

 qualified immunity, Eleventh Amendment sovereign immunity, and/or quasi-judicial immunity.




     Case 1:18-cv-00033 Document 382 Filed 06/23/20 Page 1 of 5 PageID #: 11415
The Motion also challenged the RICO counts for failure to state a claim, and asserted defenses to

the state law tort claims. Based on Plaintiffs’ argument that they needed to complete discovery in

order to respond, the Court denied the motion under Federal Rule of Civil Procedure 56(d). (Doc.

No. 283). As the Court explained in the Order, “[i]t is a waste of judicial resources for the Court

to consider Defendants’ summary judgment motion before potentially relevant discovery is

completed, or to make a preliminary determination as to whether the arguments raised in the

motion require the Court to consider the arguably incomplete factual allegations propounded by

the parties.” (Id., at 2).

        The CPS Defendants subsequently filed a Notice of Appeal (Doc. No. 286), and a Motion

to Stay (Doc. No. 289), requesting the Court stay discovery pending resolution of the appeal. By

Order entered July 29, 2019 (Doc. No. 296), the Court granted the request for stay as to the CPS

Defendants. The Magistrate Judge subsequently determined that only certain written discovery

could proceed without the participation of the CPS Defendants. (Doc. Nos. 304, 317, 340). While

the case was pending on appeal, the Court denied the PSI Defendants’ Motion for Summary

Judgment (Doc. No. 300), without prejudice, to refiling when the CPS Defendants’ appeal was

resolved, in order to allow the CPS Defendants an opportunity to participate (Doc. No. 361).

        On February 28, 2020, the Sixth Circuit issued its opinion rejecting the CPS Defendants’

arguments that they are entitled to immunity on the constitutional claims. (Doc. No. 364). The

Sixth Circuit issued its Mandate on May 4, 2020 (Doc. No. 365), and the PSI Defendants filed

their Renewed Motion for Summary Judgment (Doc. No. 363) on May 14, 2020. This Court

subsequently lifted the stay on discovery, and referred to the Magistrate Judge the briefing

schedule for the Renewed Motion and any other dispositive motions. (Doc. No. 367).

        Within days and over two years after this case began, the CPS Defendants filed two

motions to dismiss (Doc. Nos. 369, 374) – one asserting qualified immunity as to the RICO

                                                2

  Case 1:18-cv-00033 Document 382 Filed 06/23/20 Page 2 of 5 PageID #: 11416
claims, 1 and one challenging subject matter jurisdiction. The CPS Defendants also seek another

stay of discovery, pending decision on the dispositive motions. (Doc. No. 370). The PSI

Defendants also seek a ruling on their pending summary judgment motion without affording

Plaintiffs an opportunity to complete discovery. Plaintiffs oppose the request for a stay, and seek

a status conference to discuss the briefing schedule for the dispositive motions.

        “‘The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel and for litigants, and the entry of such an order ordinarily rests with the sound discretion

of the District Court.’” F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626–27 (6th Cir. 2014)

(quoting Ohio Envtl. Council v. U.S. Dist. Court, S. Dist. of Ohio, E. Div., 565 F.2d 393, 396 (6th

Cir.1977)); see also Clinton v. Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 137 L.Ed.2d 945

(1997) (“[T]he District Court has broad discretion to stay proceedings as an incident to its power

to control its own docket.”).

        As the Court explained in a prior Order (Doc. No. 316), the parties’ views of the need for

additional discovery in order to address fully the issues that have been raised in the dispositive

motions are in stark contrast. Having fully considered those views, the Court concludes it serves

the interest of judicial efficiency for the Court to stay additional discovery until the pending

dispositive motions are resolved. In consultation with the Magistrate Judge, the referral for the

setting of a schedule for the briefing of dispositive motions (Doc. No. 367) is withdrawn as to the




1
    The Court expresses no opinion, at this time, on whether the CPS Defendants have waived their
qualified immunity defense on the RICO claims, as Plaintiffs argue. (Doc. No. 381). The Court will
address that argument after full briefing by the parties.

                                                 3

    Case 1:18-cv-00033 Document 382 Filed 06/23/20 Page 3 of 5 PageID #: 11417
private defendants, and the following schedule shall apply to the motions filed by these

defendants. 2

        With regard to the PSI Defendants’ Renewed Motion for Summary Judgment (Doc. No.

363), the CPS Defendants shall have until July 7, 2020, in which to file a notice stating whether

they wish to join in the Renewed Motion. Plaintiffs shall have until July 28, 2020, in which to

file a response to the Renewed Motion, and to the extent additional discovery is needed to

respond effectively to any particular issue, Plaintiffs should identify that discovery with

specificity in their response. If the Court agrees with Plaintiffs with regard to the need for

additional discovery, summary judgment will be denied on the issue. Defendants shall have until

August 4, 2020, to file any reply.

        With regard to the CPS Defendants’ Motions to Dismiss (Doc. Nos. 369, 374), the PSI

Defendants shall have until July 7, 2020, in which to file a notice stating whether they wish to

join in one or both Motions. Plaintiffs shall have until July 28, 2020, in which to file a response

to the Motions, and the defendants shall have until August 4, 2020, to file any reply.

        In the interest of judicial efficiency, and in order to avoid continued piecemeal litigation,

the PSI Defendants and the CPS Defendants will not be permitted to file additional dispositive

motions, absent extraordinary circumstances and leave of Court, should their pending dispositive

motions be denied for any reason. These defendants shall have until June 30, 2020, in which to

withdraw any previously-filed dispositive motion, without prejudice to refiling at the conclusion

of discovery.

        Accordingly, the Motion to Stay Discovery Pending Resolution of CPS Defendants’

Qualified Immunity Defense (Doc. No. 370) is GRANTED, on the terms set out above; and the

Motion for a Status Conference, or in the Alternative, Motion (1) to Stay Deadlines to Respond

2
   The Court finds a status conference to be unnecessary as the issues have been fully addressed in the
parties’ briefs.
                                                  4

    Case 1:18-cv-00033 Document 382 Filed 06/23/20 Page 4 of 5 PageID #: 11418
to Dispositive Motions and (2) to Streamline Dispositive Motion Practice (Doc. No. 378), is

GRANTED in part, and DENIED in part.

       It is so ORDERED.

                                                 ____________________________________
                                                 WILLIAM L. CAMPBELL, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            5

  Case 1:18-cv-00033 Document 382 Filed 06/23/20 Page 5 of 5 PageID #: 11419
